Citation Nr: 0611675	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-34 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for tinnitus from a 
head concussion.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from August 1955 to 
November 1956.  

The matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
(Florida RO).  

The National Personnel Records Center (NPRC) notified the DC 
RO that the veteran's service medical records were not 
available and were likely destroyed in a July 12, 1973, fire 
at the NPRC.  Under such circumstances, VA is under a 
heightened duty to search for medical information from 
alternative sources in order to attempt to reconstruct those 
records.  Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).   

The veteran returned a completed GSA Form 7160 (Questionnaire 
About Military Service) - which had been given to him so 
alternative sources could be used to reconstruct his military 
records -- in May 1979.   That information, however, was not 
resubmitted to the NPRC.  

Also, after the RO received a response from Tyndall AFB to 
its request for medical treatment records, the veteran 
provided additional information that his treatment at that 
base was in the Mental Health Ward, and that these records 
would be maintained separately from the normal hospital 
records.  No further inquiry indicating the need to search 
for mental health records was sent and no reason for that 
inaction was addressed in the Statement of the Case (SOC).  

The veteran has requested a C& P exam.  The regulations 
provide that if (1) the record contains competent evidence of 
a current disability; (2) the record contains evidence of an 
inservice event, injury or disease suffered by the veteran; 
(3) the claimed disability may be associated with that 
inservice event, injury or disease; and (4) there is 
insufficient competent medical evidence of record to decide 
the claim, a medical examination is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Here, there is no competent evidence in the 
record that the veteran is currently diagnosed with asthma or 
tinnitus.  There is no evidence about any events, injury, or 
disease that occurred during the veteran's service that 
relate to asthma or tinnitus.  The veteran is reminded that 
while VA has a heightened duty to assist the veteran when the 
veteran's service medical records have been destroyed, the 
legal standard for proving a claim is not lowered.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Thus, the veteran needs to 
submit evidence to establish his claims.  In this regard, the 
Board notes that the veteran reported in his October 2003 
claim that he had received treatment from Dr. Lewis; he has 
been given forms to authorize VA to obtain private medical 
records, but he has not authorized VA to obtain such records.

Finally, the veteran was not informed of the evidence needed 
to meet the disability rating criteria for service-connected 
asthma or service-connected tinnitus or the evidence needed 
to establish the proper effective date of service connection, 
should it be granted.  See Dingess v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (Ct. Vet. App. March 3, 2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  Nor was the veteran explicitly 
asked to provide VA with any evidence in his possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Complete the development of the 
evidence with regard to the fire-related 
service medical records in accordance with 
the provisions of VA Adjudication 
Procedure Manual, M21-1MR, Part III, 
Subpart iii, Chapter 2, Section E, 
paragraph 26.  This should include use of 
NA Form 13055 (Request for Information 
Needed to Reconstruct Medical Data), or 
its equivalent (such as the GSA Form 7160 
(Questionnaire About Military Service) 
completed by the veteran in May 1979).  
Alternative development should include an 
inquiry for mental health ward records 
from the Tyndall AFB medical facility for 
the period June to November 1956.  If no 
service clinical records can be found, or 
if they have been destroyed, ask for 
specific confirmation of that fact and 
whether further efforts to obtain the 
records would be futile.  


2.  Advise the veteran of the evidence 
needed (a) to meet the disability rating 
criteria for service-connected asthma and 
tinnitus and (b) to establish the proper 
effective date of service connection.  Ask 
the veteran to provide VA with any 
evidence that he has in his possession 
that is relevant to the claims.  If he 
desires assistance in obtaining any 
records, he should ask for assistance and 
provide any information and records-
release authorization needed to permit VA 
to obtain them directly on his behalf.  
Associate any records obtained with the 
claims folder.  

3.  Then, readjudicate the veteran's 
claims.  If either of the claims remains 
denied, issue a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken since 
the Statement of the Case was issued.  
After the veteran has been given an 
opportunity to respond to the SSOC, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





